Citation Nr: 9911713	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-01 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Determination of proper initial rating for service-connected 
left testicular seminoma, status postoperative radical 
orchiectomy.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to 
September 1996.  

This matter arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted the veteran's claim for 
service connection for the residuals of testicular cancer.  
The veteran filed a timely appeal, in which he contended that 
the severity of that disability warranted assignment of a 
compensable evaluation.  The case has been referred to the 
Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran no longer manifests active signs or 
symptomatology of testicular cancer, and his residuals of 
testicular cancer are not shown to involve renal or voiding 
dysfunction.  


CONCLUSION OF LAW

The initial rating assigned for the veteran's left testicular 
seminoma, status postoperative radical orchiectomy is 
appropriate, and the criteria for assignment of a compensable 
evaluation have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 3.321(b)(1), 4.1-4.14, 4.115(a), 4.115(b), 
Diagnostic Code 7528 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that a service-connected disability has 
become more severe is well grounded in cases in which the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
After a review of the record, the Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.  Therefore, no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1998).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).  

In the present case, in a May 1997 rating decision, the RO 
granted service connection for testicular cancer with removal 
of the left testicle and granted entitlement to a special 
monthly compensation award based on the loss of one testicle.  
A 100 percent evaluation was assigned, effective from 
September 30, 1996, and a noncompensable evaluation was 
assigned, effective from November 1, 1996.  The veteran's 
service medical records show that he incurred cancer of the 
left testicle, and underwent a left radical orchiectomy due 
to seminoma of the left testicle.  The veteran underwent 
radiation therapy until April 22, 1996.  

Shortly after his discharge from service in September 1996, 
the veteran underwent VA rating examinations in February, 
March, and April 1997.  The reports of those examinations 
note the veteran's in-service surgery, and note the veteran's 
complaint of occasional mild tenderness of the right testis 
and paresthesia at the left medial groin.  The examiners 
noted that the veteran was status-post testicular cancer 
surgery, and that he would require permanent follow-up 
examinations for reevaluation of the disease.  There was no 
evidence of recurrence of his testis cancer.  Pelvic scans 
showed a normal appearance of the bladder, prostate gland and 
seminal vesicles.  There was no evidence of abdominal 
metastatic disease.  The veteran's kidneys were also within 
normal limits.  

As noted above, service connection for the disorder at issue 
was granted subsequently in a May 1997 rating decision.  
However, following the award, the veteran expressed in 
writing his dissatisfaction with the noncompensable 
evaluation assigned from November 1996.  He asserted that the 
VA examination had demonstrated that the residuals of his 
testicular cancer and subsequent surgery included nerve 
damage to the thigh and groin as well as loss of renal 
function.  Due to the veteran's complaints of left groin 
paresthesia and loss of kidney function, the RO scheduled the 
veteran for another VA examination.

In this regard, the veteran underwent an additional VA rating 
examination in January 1998.  At that time, the veteran 
complained of variable mild tenderness and sensitivity of the 
right testicle.  He also indicated that he urinated 
approximately five times daily without hesitation with good 
stream and with no dysuria.  He reported that he experienced 
numbness in the left groin below the surgical scar along the 
ilioinguinal area but not in the area of the left scrotum.  
The veteran reported that he experienced normal sexual 
performance, and that he had not lost time from his job due 
to his service-connected disability.  On examination, there 
was no evidence of recurrent malignancy of the genitourinary 
tract.  Cardiovascular examination was normal, and the right 
testicle was of normal size and shape, and was nontender.  
With respect to the left groin, there was an operative scar 
of two inches at the pubic area above the left inguinal 
ligament which was described as well healed and without 
objective evidence of tenderness.  The veteran did verbalize 
dull response to pinprick stimulation below the scar along 
the left groin in a small area a little below and above the 
left scrotum.  The left lower extremity had normal motor 
function, normal sensation beyond the groin and normal 
reflexes at the knee jerk and ankle jerk on the left.  There 
was no difficulty in sitting, standing and walking with no 
pain on motion.  There was no evidence of muscle atrophy of 
the left leg.  The veteran was able to walk on toes and 
heels, and was able to hop.  There was no evidence of 
neuralgia.  The veteran's sperm count was normal.  The 
diagnoses included a finding that the veteran was disease 
free with respect to the history of testicular cancer, and 
that there was no clinical evidence of renal damage.  The 
examiner also found that the veteran had minimum to mild 
ilioinguinal cutaneous neuropathy from the left radical 
orchiectomy.  

Subsequently, in a rating decision dated in April 1998, the 
RO granted service connection for ilioinguinal cutaneous 
neuropathy and assigned a separate noncompensable evaluation.  
The RO also denied service connection for loss of left kidney 
function and service connection for a right testicle 
disorder.  

The veteran's residuals of testicular cancer are evaluated 
under 38 C.F.R. § 4.115(b), Diagnostic Code 7528 (1998).  
Under this code, malignant neoplasms of the genitourinary 
system are assigned a 100 percent evaluation.  However, 
following cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) (1998).  If there has 
been no local reoccurrence or metastasis, the disability is 
to be rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.  Parenthetically, 
the Board notes that the RO could not comply with the 
procedural due process requirements of 38 C.F.R. § 3.105(e) 
as the veteran's claim for service connection was filed in 
December 1996 and after the end of the 6 month period 
outlined above.  The Board notes that following receipt of 
the veteran's claim, the RO expeditiously scheduled the 
veteran for a comprehensive VA rating examination conducted 
between February 1997 and April 1997 to assess the residuals 
of the veteran's left testicular cancer.  The RO then awarded 
service connection and assigned what amounted to a staged 
rating for the residuals of the veteran's testicular cancer 
in a May 1997 rating decision.  Thus, under the circumstances 
of the case, the Board finds that the action by the RO in 
this case was appropriate and substantially in compliance 
with the Rating Schedule given the facts of the case.  

38 C.F.R. § 4.115(a) (1998) governs the assignment of 
disability ratings for disorders including renal and voiding 
dysfunction under Diagnostic Code 7528.  Under § 4.115(a), a 
noncompensable evaluation is assigned for renal dysfunction 
involving albumin and casts with a history of acute 
nephritis, or hypertension rated as noncompensable under 
Diagnostic Code 7101.  A 30 percent evaluation is assigned 
for renal dysfunction in which albumin is constant or 
recurring with hyaline and granular casts of red blood cells; 
or transient or slight edema or hypertension that is at least 
10 percent disabling under Diagnostic Code 7101.  

Under 38 C.F.R. § 4.115 (1998), voiding dysfunction will be 
rated as urine leakage, frequency, or obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than 2 times per day; 40 percent 
when requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day; or 60 percent when requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.

Under the same regulation, urinary frequency is rated 10 
percent for daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night; 20 percent for 
daytime voiding interval between 1 and 2 hours or awakening 
to void 3 to 4 times per night; and 40 percent for daytime 
voiding interval less than 1 hour, or awakening to void 5 or 
more times per night.

Under the same regulation, obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  A 10 
percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
markedly diminished peak flow rate (less than 10 cc/sec) as 
shown by uroflowmetry; (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is rated as noncompensable.

The same regulation also provides that urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1 to 2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  Poor renal function is 
rated as renal dysfunction.

The Board has evaluated the above-described evidence and has 
applied it to the applicable schedular criteria.  Based on 
this evaluation, the Board concludes that the currently 
assigned noncompensable evaluation for the veteran's 
residuals of testicular cancer is appropriate, and that the 
preponderance of the evidence is against assignment of a 
compensable evaluation under any other diagnostic code.  As 
noted, the veteran was initially assigned a 100 percent 
evaluation for his residuals of testicular cancer, effective 
from September 30, 1996, consistent with the provisions of 
38 C.F.R. § 4.115(b), Diagnostic Code 7528.  This temporary 
100 percent evaluation remained in effect until November 1, 
1996, which was six months following the cessation of 
radiation therapy for left testicular cancer in April 1996.  

Pursuant to the reports of the VA rating examinations 
discussed above, the veteran currently does not manifest any 
residual symptoms of his surgery, aside from subjective 
complaints of mild tenderness.  Further, there is no evidence 
that the cancer had spread beyond his left testicle.  In 
addition, he is not shown to have either renal or voiding 
dysfunction, as contemplated under 38 C.F.R. § 4.115(a).  In 
this regard, the veteran has not reported that he ever wore a 
pad or absorbent material for his urinary problems.  
Consequently, the Board may eliminate from consideration the 
criteria for urine leakage, which require the wearing of 
absorbent materials, with the rating based on the frequency 
of changing the absorbent materials.  Further, the Board may 
also eliminate from consideration the criteria for obstructed 
voiding with urinary retention.  The veteran has not required 
any urologic procedure, nor does the record otherwise show 
that he ever required dilatation or catheterization for his 
service-connected disability.  Thus, the criteria for 
obstructed voiding does not provide a basis for assigning a 
higher rating for the service-connected disability.  Finally, 
there is no evidence that the veteran meets the criteria, as 
set forth above, for urinary frequency and urinary tract 
infection such that a compensable evaluation could be 
assigned for the disorder at issue.  The veteran has reported 
his sexual and urinary functioning to be normal, and the 
physical examinations confirmed this.  Accordingly, based on 
the foregoing, the veteran is not entitled to a compensable 
evaluation on a schedular basis.  

The Board also observes that when one testicle has been 
removed, a noncompensable disability rating is assigned.  
Removal of both testicles is rated 30 percent disabling.  38 
C.F.R. § 4.115b, Diagnostic Code 7524 (1998).  The note 
following Diagnostic Code 7524 provides that in cases of the 
removal of one testis as the result of a service incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service connected testicular 
loss.  Testis, undescended, or congenitally undeveloped is 
not a ratable disability.  Thus, this provision would not 
provide a basis for a higher rating in this case.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered whether or not the veteran raised them.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Here, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
has necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the regular schedular 
standards.  The Board recognizes that the veteran has lost 
his left testicle, and that he is now required to undergo 
regular examinations to ensure that the cancer does not 
recur.  However, the Board also notes that the veteran has 
not undergone inpatient treatment for his service-connected 
residuals of testicular cancer since his initial surgery in 
service, and also notes that the veteran has been steadily 
employed since service, and has not missed any time from work 
as a result of his residuals of testicular cancer.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The initial rating for left testicular seminoma, status 
postoperative radical orchiectomy is appropriate, and 
entitlement to a compensable disability evaluation is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

